Citation Nr: 1233972	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  10-15 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to restoration of a 40 percent disability rating for service-connected degenerative disc disease (DDD) of the lumbar spine, currently rated as 20 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel

INTRODUCTION

The Veteran served on active duty from February 1978 to April 1988.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.  The Veteran filed his claim for a TDIU on April 22, 2009.  This October 2009 decision denied the TDIU claim and reduced the Veteran's service-connected lumbar spine DDD, from a 40 percent rating to a 20 percent rating, effective from July 16, 2009.  The Veteran then perfected appeals for entitlement to a TDIU and restoration of the prior 40 percent rating for his service-connected lumbar spine DDD.  Although not on appeal, the RO's October 2009 rating decision also established service-connection for hypertensive heart disease, and assigned an initial 60 percent rating, effective from May 14, 2009.  

The Veteran requested a Board videoconference hearing at the RO, but subsequently failed to appear to appear for the hearing scheduled for August 2012.  He did not offer an explanation or request to reschedule his hearing.  Therefore, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2011).


FINDINGS OF FACT

1.  The RO's October 2009 rating decision, at issue, failed to follow the procedural due process protections of 38 C.F.R. § 3.105(e), prior to reducing the rating for the Veteran's service-connected lumbar spine DDD from a prior 40 percent rating to a 20 percent rating, effective July 16, 2009.  So, the rating reduction is void ab initio.  

2.  The Veteran has met the schedular criteria for TDIU consideration during the entire pendency of the claim.

3.  Resolving any doubt in favor of the Veteran, his service-connected disabilities preclude him from obtaining or maintaining substantially gainful employment.

CONCLUSION OF LAW

1.  The criteria for restoration of a 40 percent rating for lumbar spine DDD have been met, effective July 16, 2009.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 3.105(e) (2011).  

2.  The criteria are met for a TDIU.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.3, 4.16(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant the Veteran's claims of restoration of 40 percent rating for his service-connected lumbar spine DDD and entitlement to a TDIU is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

I.  Restoration of 40 Percent Rating for Service-Connected Lumbar Spine DDD

The Veteran's representative argues that the RO failed to follow due process for reduction of service-connected lumbar spine DDD from 40 to 20 percent disabling.

Congress has provided that a Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  To that end, in a rating reduction case, VA has the burden of establishing the disability has improved.  This is in stark contrast to a case involving a claim for an increased (i.e., higher) rating, in which it is the Veteran's responsibility to show the disability has worsened.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).

VA regulations provide that where the reduction in a disability rating of a service- connected disability or employability status is considered warranted and the lower disability rating would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  The beneficiary will be notified of the contemplated action and furnished detailed reasons for the reduction, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  Id.  The Veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by the VA within 30 days from the date of the notice.  If additional evidence is not received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  38 C.F.R. § 3.105(e).  

The United States Court of Appeals for Veterans Claims (Court) has consistently held that when an RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.

The procedural history of this case is as follows.  The Veteran filed a claim for a TDIU in April 2009, due in part to his service-connected low back disability (the merits of the TDIU claim are discussed below). He filed a claim for service connection for a heart disorder shortly thereafter (May 14, 2009). A VA compensation examination on July 16, 2009, to re-evaluate his service-connected lumbar spine DDD.  He was also afforded a VA heart examination.  

In an October 2009 rating decision, service connection was granted for hypertensive heart disease, and a 60 percent disability rating was assigned from May 14, 2009.  Such resulted in the Veteran's overall compensation level being increased from 70 percent to 90 percent.  However, contemporaneously in the October 2009 decision, the RO reduced the disability rating for his service-connected lumbar spine disability from a 40 percent disability rating to 20 percent, retroactively effective from July 16, 2009, based upon the VA examination testing results.  The Veteran's combined rating thereby became 80 percent.  The overall the Veteran's overall compensation level went from 70 percent from September 7, 2007 to May 13, 2009, to 90 percent from May 14, 2009 to July 15, 2009, and then to 80 percent, from July 16, 2009 to the present.  In other words, the Veteran's combined disability rating was reduced from 90 to 80 percent as a result of the reduction made to the Veteran's back disability.

The Board observes that prior to the October 2009 rating decision, the RO did not provide the Veteran a proposed reduction of his lumbar spine disability rating, let alone set forth to him all material facts and reasons for the proposed reduction, as contemplated by 38 C.F.R. § 3.105(e).  The Veteran was also not provided with a 60-day opportunity for the presentation of additional evidence nor given a 30-day opportunity for the right to a predetermination hearing, to dispute the rating reduction under the procedural protections of 38 C.F.R. § 3.105(e).  

Rather, the October 2009 decision immediately and retroactively implemented the reduction from 40 to 20 percent disability rating for his lumbar spine DDD.  As explained in the March 2010 Statement of the Case (SOC), the RO stated it was only obligated to inform the Veteran of the change in evaluation of the service-connected disability, noting that the due process requirements of 38 C.F.R. § 3.105(e) are inapplicable when the rating reduction for a disability did not also result in a reduction of compensation payments.  As alluded to in the October 2009 decision itself, the RO reasoned that because there was a concurrent increase in the Veteran's benefits, there would be no change in his monetary payments (i.e., compensation).  As noted, the October 2009 rating decision also separately granted service connection for hypertensive heart disease, and assigned a 60 percent disability rating, effective May 14, 2009.  

The Board acknowledges that the due process protections for rating reductions of 38 C.F.R. § 3.105(e) do not apply to cases where the evaluation of a specific service-connected disability is reduced, but the amount of overall compensation for all service-connected disabilities is not reduced, because of a simultaneous increase in the evaluation of one or more other disabilities, then 38 C.F.R. § 3.105(e) is not applicable.  Indeed, in VAOPGCPREC 71-91 (November 7, 1991), VA's Office of General Counsel provided a precedential opinion that held that 38 C.F.R. § 3.105(e) does not apply where there is no reduction in the amount of compensation payable.  It is only applicable where there is both a reduction in evaluation and a reduction of compensation payable.  

Quite importantly, the Board emphasizes that the RO's October 2009 rating decision reduced the overall compensation rating from 90 to 80 percent, effective July 16, 2009.  That is, the RO's grant of an individual 60 percent evaluation for hypertensive heart disease certainly increased the overall compensation level to 90 percent, but only for a short period (May 14, 2009 to July 15, 2009), until the RO reduced lumbar spine disability rating on July 16, 2009.  

This is not the type of case where VAOPGCPREC 71-91 applies, because the October 2009 rating decision did actually reduce both the evaluation for lumbar spine DDD (from 40 to 20 percent) and the overall rating (from 90 to 80 percent), both effective from July 16, 2009.  

Importantly, the Board finds that the RO was indeed required to follow the due process requirements under 38 C.F.R. § 3.105(e), including proving a proposed rating reduction, giving a 60-day opportunity for the presentation of additional evidence and 30-days opportunity for a predetermination hearing.  The Board finds that the RO did not provide the Veteran these required procedural protections under § 3.105(e), prior to effecting a reduction to 20 percent for lumbar spine DDD.  

Thus, the Board finds that the October 2009 rating decision implementing the rating reduction, effective July 16, 2009, was improper and thus void ab initio.  See Greyzck, 12 Vet. App. at 292.  The 40 percent rating is restored, effective July 16, 2009.

II.  TDIU

The Veteran contends that his service-connected bilateral knee, lower back and high blood pressure disabilities prevent him from securing or following any substantially gainful occupation.  See April 2009 TDIU claim (VA Form 21-8940).  In particular, he reports that he worked as a civilian seaman for a military sealift command, from April 2004 until April 2009, when he could no longer work due to his service-connected disabilities.  Id.

A TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 C.F.R. § 4.16(a).  Total disability ratings for compensation may be assigned, where there scheduler rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities:  if there is only one such disability, it must be rated at 60 percent or more, and that; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In determining entitlement to a TDIU, the rater may give consideration to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

Where, as here, entitlement to compensation already has been established, and an increase in the disability rating is at issue, the present level of disability is the primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

But the Court also has explained that, in determining the present level of disability, it may be necessary to "stage" the rating if the factual findings show distinct time periods where the service-connected disability has exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from one year before the claim was filed until VA makes a final decision on the claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Therefore, the period of the appeal is from April 22, 2008, which is one year prior to the April 22, 2009 TDIU claim.

Following the above restoration of a 40 percent rating for the Veteran's lumbar spine disability, the Veteran is currently service-connected for the following disabilities:  lumbar spine DDD (current 40 percent rating); radiculopathy of the right lower extremity, associated with lumbar spine DDD (10 percent); hypertensive heart disease (60 percent); hypertension (10 percent); right knee degenerative joint disease (DJD) (10 percent); right knee instability, due to DJD (10 percent); left knee DJD (10 percent).  

Also as a result of the restored 40 percent rating for his lumbar spine disability, his current overall compensation is returned to an overall 90 percent combined evaluation, or the compensation level he received prior to the improper reduction.  So, his combined evaluation has been 70 percent from September 7, 2007 to May 13, 2009; and 90 percent from May 14, 2009 to the present (following the above restoration of the lumbar spine disability rating to 40 percent).  So, there are sufficiently high individual and combined disability ratings to satisfy the threshold minimum percentage rating requirements of § 4.16(a) during the entire pendency of the claim.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In turn, the determinative issue is whether he was unable to return to the workforce and obtain and maintain substantially gainful employment as a consequence of his service connected disabilities.  At the outset, the receipt of the relatively high disability ratings for his service-connected disabilities (discussed above) constitutes VA's recognition that the impairment due to his service-connected disabilities makes it difficult for him to obtain and keep employment.  See again 38 C.F.R. § 4.1 and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The Board has reviewed his personal statements, his VA examination reports, private medical opinion reports, and VA treatment records.  In this regard, there is sufficiently positive, probative medical evidence to award a TDIU during the entire period of the appeal.  

The Veteran had a private medical opinion letter from Dr. J.Q., dated in May 2009, which provided additional probative evidence that supports the notion that the Veteran's service-connected disabilities render him unemployable in his former occupation as a seaman, due to the heavy physical labor involved.  However, Dr. J.Q.'s letter also indicates his service-connected disabilities additionally preclude sedentary employment.  

In this regard, Dr. J.Q.'s May 2009 statement commented on his low back, bilateral knee and hypertensive problems.  Dr. J.Q. concluded, 

"Taken altogether, [the Veteran] can no longer return to his previous employment as a seaman.  The heavy and prolonged physical labor will cause further and accelerated deterioration of his back and knee problems.  It will initiate constant pain.  The pain will cause a rise in his already high blood pressure.  Assigning [the Veteran] to a desk job will create lock up of his back and knee joints necessitating frequent breaks.  With these in mind, no employer will create a special work environment just for one employee...His income generating days are at an end."

In another May 2009 statement, Dr. J.Q. similarly opined, "...that because of his numerous and extensive degenerative back and knee problems complicated by his hypertension, [the Veteran] can no longer engage in any income producing endeavor."

Importantly, the Veteran also had several VA examinations in July 2009 which provided highly probative evidence in support of his claim for a TDIU.  
At the Veteran's July 2009 VA spine examination, the examiner diagnosed degenerative arthritis of the lumbosacral spine, with low back pain.  His disability was found to produce significant effects on his usual occupation, particularly that he was assigned different duties as a result.  The work impairments attributed to his low back disability included decreased concentration, decreased mobility, problems with lifting and carrying, weakness or fatigue, and pain.  The examiner remarked that the Veteran's back pain will not allow him to engage in his usual occupation due to the limitation of range of motion of the lumbosacral spine and constant discomfort associated with it that would somehow affect his concentration, hence his performance in his work.  

At the September 2009 VA knees examination, the examiner diagnosed DJD of both knees, with bilateral knee pain.  His bilateral knee DJD was found to produce significant effects on his usual occupation, particularly that he was assigned different duties as a result.  The work impairments attributed to his bilateral knee disabilities included decreased mobility, problems with lifting and carrying, lack of stamina, decreased strength of his low extremities, and pain.  The examiner remarked that the Veteran's DJD of both knees would only allow him jobs that are supervisory or administrative in nature that would not require prolonged standing and walking.  The examiner importantly opined that he cannot tolerate field work or his job as a former sea man, which requires a lot of foot work, due to the pain and discomfort in his knees.  

The July 2009 VA hypertension examination recorded a long history of hypertension, since onset in the 1980s, and a present diagnosis of hypertensive heart disease, which resulted in significant occupational effects, including lack of stamina, and weakness or fatigue.  He was assigned different duties at work as a result.  The examiner concluded that his heart condition will allow him to engage in jobs that are supervisory in nature or those that would require mild to moderate physical exertion.  However, this would be limited by his knee and back condition due to the pain and discomforts brought about by these diseased joints.  

Concerning the VA examiners' findings, the Veteran's post-service employment history as a seaman appeared to involve duties of a physical nature.  Indeed, in the Veteran's November 2009 notice of disagreement (NOD) and April 2010 substantive appeal (VA Form 9), he asserts that he is only qualified to work as an able-bodied seaman, and has no certifications to do anything else.  He essentially contends that he is not qualified to engage in supervisory, administrative, or sedentary employment, as some of the examiners have indicated he can do.  

A review of his VA treatment records does not provide additional insight into the level of occupational impairment due to service-connected disabilities.  

Finally, the Board has also considered the Veteran's lay statements in support of his claim.  The Veteran is competent to testify concerning his difficulty maintaining civilian employment as a seaman due to chest pains, lack of stamina, decreased strength, low back pain, bilateral knee pain, and problems lifting and carrying, since these symptoms are readily identifiable by the lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Since his allegations of these particular symptoms also appear to be uncontradicted, even by medical findings of record, these lay assertions are found to be credible, and consequently, are also probative.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Accordingly, resolving all reasonable doubt in his favor, a TDIU is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).




ORDER

Entitlement to restoration of a 40 percent disability rating for lumbar spine DDD is granted, effective July 16, 2009.

The claim for a TDIU is granted, subject to the laws and regulations governing the payment of VA compensation benefits.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


